Citation Nr: 0920631	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-18 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a special apportionment in an amount 
greater than $900 per month prior to October 24, 2002, and in 
an amount greater than $750 from that date.  

2.  Entitlement to an effective date earlier than October 1, 
1998, for the original apportionment of the Veteran's 
disability compensation on behalf of his minor children and 
the appellant. 

3.  Entitlement to an effective date earlier than June 1, 
1999, for an increased special apportionment of the Veteran's 
disability compensation on behalf of his minor children.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 
and from June 1973 to January 1975.  The appellant is his ex-
wife and mother of their four children.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In June 2003, the RO increased the apportionment 
amount, effective June 1, 1999, but not to the degree sought 
by the appellant and not with an effective date as early as 
desired by the appellant.    

In October 2000, the appellant testified at a local hearing 
in Hartford, Connecticut, over which a hearing officer 
presided, a transcript of which has been associated with the 
claims folder.  In May 2007, the appellant testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at the RO in Anchorage, Alaska, a transcript 
of which has been associated with the claims folder.  

The appellant has sought reimbursement for educational 
expenses for herself and her children on the basis that those 
expenses were incurred during the period of time for which 
the Veteran received a retroactive award of VA disability 
compensation and had he been granted the benefits earlier, 
she and the children would have qualified for education 
benefits under chapter 35 of the United States Code.  She 
also is seeking entitlement to medical treatment at VA 
facilities.  The Board notes that the RO in Oakland, 
California, has addressed these issues in an August 2004 
letter to the appellant.  Nevertheless, she continued to 
raise these issues at the May 2007 personal hearing.  These 
matters are referred to the RO for appropriate action.  

The Veteran was given notice of the February 1999 decision 
that initially granted an apportion to the appellant on 
behalf of their children.  He was also given notice of 
June 2003 decision that increased the amount of the 
apportionment as of June 1, 1999.  He did not file a notice 
of disagreement with respect to either decision.  But the 
Veteran was not given notice of, or an opportunity to present 
testimony at, the October 2000 hearing or the May 2007 
hearing.  Although the Veteran has never had the opportunity 
to present evidence on the issues in this appeal, since all 
issues are being denied by the Board, the Veteran has not 
been prejudiced by the failure to provide him notice and 
opportunity to be heard on these issues.  


FINDINGS OF FACT

1.  The Veteran was granted service connection for 
posttraumatic stress disorder (PTSD) in October 1995 and a 
50 percent disability rating was assigned; in September 1998, 
a 100 percent disability rating was assigned effective 
February 5, 1992, resulting in a retroactive payment to the 
Veteran in an amount over $100,000.  

2.  The appellant filed an original claim for an 
apportionment on October 1, 1998, and in a February 1999 
decision, the RO granted the appellant an apportionment on 
behalf of the Veteran's minor children and the appellant in 
the amount of $315 per month, effective as of October 1, 
1998.  No timely notice of disagreement was filed with 
respect to that decision.  

3.  The appellant filed a claim for an increased special 
apportionment on May 21, 1999.  In a June 2003 statement of 
the case, the RO granted an increase in the special 
apportionment on behalf of the Veteran's two minor children 
in the amount of $900 per month prior to October 24, 2002, 
and in the amount of $750 after that date, and assigned an 
effective date of June 1, 1999, to the increase.  

4.  The appellant did not file an original claim for an 
apportionment of the Veteran's VA disability compensation 
benefits before October 1, 1998. 


CONCLUSIONS OF LAW

1.  The criteria for a special apportionment of the Veteran's 
disability compensation benefits in an amount greater than 
$900 per month prior to October 24, 2002, and in an amount 
greater than $750 from that date have not been met.  
38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.102, 
3.450, 3.451, 3.500, 19.7 (2008)  

2.  The criteria for an effective date earlier than 
October 1, 1998, for an initial apportionment of the 
Veteran's disability compensation on behalf of his minor 
children and the appellant have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 20.501 
(2008).  

3.  The criteria for an effective date earlier than June 1, 
1999, for an increased special apportionment of the Veteran's 
disability compensation on behalf of his minor children have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 20.501 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 
38 U.S.C., chapter 51.  Instead, since the appellant is 
seeking a decision to allocate the Veteran's compensation 
benefits under 38 U.S.C., chapter 53, she is not a 
"claimant" within the meaning of the VCAA statute.  See 
Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA 
notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to 
benefits).  

Nevertheless, the appellant and the Veteran were given 
guidance from VA as to the evidence that was needed with 
respect to the special apportionment of disability 
compensation benefits to his dependents.  Letters were sent 
to each of them in June 1999 asking them to provide 
information as to their income and expenses, assets, number 
of dependents living with them, amount of support provided 
each month from the Veteran to his dependents, and an 
explanation of any financial hardship that might arise on the 
basis of an apportionment award.  

VA  also assisted the appellant in substantiating her claim.  
The appellant was provided with the opportunity to present 
sworn testimony before a hearing officer at an October 2000 
hearing at the RO and at a May 2007 personal hearing before 
the undersigned Veterans Law Judge.  

II.  Amount of the increased  apportionment 

The Veteran filed a claim for service connection for 
posttraumatic stress disorder (PTSD) in February 1992.  While 
the claim was pending, he and his wife (the appellant) 
separated.  In October 1995, service connection for PTSD was 
granted and a 50 percent disability rating was assigned.  In 
September 1998, a 100 percent disability rating was assigned 
effective February 5, 1992, resulting in a retroactive 
payment to the Veteran in an amount over $100,000.  The 
divorce decree of the Veteran and the appellant became final 
in October 1998 and the appellant was awarded custody of 
their four children (A, M, C, and P).  

If a Veteran's child is not in his or her custody, all or a 
part of that Veteran's benefits may be apportioned as 
prescribed by regulation.  38 U.S.C.A. § 5307.  VA 
regulations provide for two types of apportionments.  Under a 
"general" apportionment, all or any part of the 
compensation payable on account of a Veteran may be 
apportioned if the Veteran is not residing with his child and 
the Veteran is not reasonably discharging his responsibility 
for the child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain a 
general apportionment.  Hall v. Brown, 5 Vet. App. 294 
(1993). 

Under a "special" apportionment, however, regardless of any 
other provision about apportionments, where hardship is shown 
to exist, compensation may be apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to other persons in interest.  38 C.F.R. § 3.451.  

In October 1998, when the appellant filed her original claim 
for an apportionment, the appellant was still married to the 
Veteran, but they were living apart.  The Veteran was 
receiving VA disability compensation for his service-
connected PTSD disability at a rate of 100 percent.  The 
veteran's VA disability compensation also included additional 
amounts for four dependents:  the appellant and three minor 
children (M, C, & P).  Their oldest daughter, A, had already 
turned 18 years of age.  The RO granted the appellant an 
apportionment of the Veteran's compensation benefits on 
behalf of the appellant and the minor children M, C, & P, in 
the amount of $315 per month, effective October 1, 1998.  The 
amount of the award was to be reduced as each of the children 
reached age 18.  

In May 1999, the appellant sought an increase in the amount 
of the special apportionment.  Their daughter, M, had just 
turned 18 years of age.  She notified the RO that her divorce 
from the Veteran had become final in October 1998, but she 
sought an increased apportionment because she was out of work 
and supporting herself and five other people-that is, the 
Veteran and their four children.  In August 2001, the RO 
denied the appellant's claim for an increased apportionment.  
She filed a notice of disagreement in September 2001.  

The appellant argued that she should receive an apportionment 
in the amount of $1,200 per month because that was the amount 
of child support the Veteran had been ordered to pay on 
behalf of his children.  October 1999 Appellant's Statement 
in Support of Claim.  In June 2003, the RO increased the 
amount of the apportionment to $900 per month effective 
June 1, 1999, which was on behalf of the two minor children, 
C and P, and $750 per month from October 24, 2002, when the 
older of the two daughters, C, turned 18 years of age.  The 
apportionment was to terminate as of March 17, 2005, when the 
youngest daughter, P, turned 18 years of age.  38 C.F.R. 
§ 3.500(d) (an apportionment shall be terminated as of the 
date of the last payment when the reason for the 
apportionment no longer exists).  The appellant took an 
appeal as to the amount of that apportionment award.  

In her substantive appeal, the appellant no longer asserted 
that she should receive $1,200 per month.  Instead, she 
argued that since she supported all of the children for most 
of their lives, and did not seek an apportionment when the 
Veteran was receiving a smaller VA disability compensation 
benefit, she should now receive half of the Veteran's VA 
disability compensation benefits to make up for those years 
when she received little, or nothing, from the Veteran for 
their support.  July 2003 Substantive Appeal.   She testified 
at both of her hearings that the Veteran had failed to pay 
any significant child support for many years, and that now 
that he had a substantial VA disability compensation benefit, 
he should have to pay half to support his children.  
October 2000 Local Hearing Transcript at 5, 25-26; May 2007 
BVA Personal Hearing Transcript at 8-9, 11-12.   
But special apportionments are governed by the criteria 
contained in VA regulations.  As noted above, where hardship 
is shown to exist, compensation may be apportioned between 
the Veteran and his dependents on the basis of the facts of 
the individual case, as long as it does not cause undue 
hardship to other persons in interest.  38 C.F.R. § 3.451.  
Factors such as the amount of the VA benefits payable; the 
resources, income, and special needs of those dependents in 
whose behalf the apportionment is claimed; and the resources, 
income, and special needs of the Veteran and his other 
dependents are to be considered.  38 C.F.R. § 3.451.  The 
amount of a special apportionment should generally be 
consistent with the total number of dependents allowed.  
38 C.F.R. § 3.451.  Further, an apportionment of greater than 
50 percent would generally create financial hardship for the 
Veteran and an apportionment of less than 20 percent would 
not provide a reasonable amount for an apportionee.  
38 C.F.R. § 3.451. 

The record shows that as of the filing of her May 1999 claim 
for an increased apportionment, the Veteran's children were 
experiencing financial hardship.  As a result of the 
appellant having lost her job, the monthly household income 
was $750 (including the apportioned amount) while the monthly 
expenses were $2,221.  January 2000 Financial Status Form.  

The Veteran, on the other hand, had income ($1,997) that 
exceeded his reported expenses ($1,927) in the monthly amount 
of $50, but those expenses included food in the amount of 
$600 per month and entertainment of $100 per month, which 
appear a bit excessive given his obligation to support his 
minor children.  February 2000 Veteran's Statement in Support 
of Claim.  Moreover, the only payments the Veteran was making 
for the support of his two minor daughters was the amount 
apportioned to them (that is, $255) from his VA compensation 
benefits.  February 2000 Veteran's Statement in Support of 
Claim.   

Based on those figures, the RO increased the apportionment 
from $255 per month to $900 per month until C would turn 18 
years of age and thereafter $750 per month until P would turn 
18 years of age, at which point, in March 2005, the 
apportionment would terminate.  June 2003 Statement of the 
Case.  

The record does not establish that a higher amount is 
warranted.  First, under the guidelines in the regulations, 
an apportionment of 20 percent generally constitutes a 
reasonable award.  Here, for two minor children, 40 percent 
of the Veteran's disability compensation benefits was 
apportioned.  Since that would be a reasonably amount in 
light of the number of dependents, no higher award is 
warranted under the general guidelines.  

Nor does the record show that the Veteran could afford more.  
Even if the Veteran's expenses were substantially reduced so 
that his food expenses were $250 per month, and his 
entertainment expenses were eliminated, his expenses would 
total $1,477.  If the apportionment would be increased to the 
50 percent award sought by the appellant-that is an award of 
$1,139 per month-the Veteran's expenses would then exceed 
his income by $364 per month and he would experience undue 
hardship, which is not permitted by the regulations.  
38 C.F.R. § 3.451.  

The appellant complains that the Veteran lacks credibility so 
that the figures on his financial status report should be 
ignored.  Her daughter presented a statement that the Veteran 
had purchased cars and sold them to various people, so that 
he was receiving income from the sale of those cars.  
April 13, 1999 Statement by A. M.  But no income amounts were 
submitted to VA, so that evidence does not establish that the 
Veteran's income is higher than reported.  

The appellant also argued that he failed to report to VA some 
income that he was earning from a bar.  But the pay stubs 
that she provided were for periods prior to the date she 
filed her claim for an increased apportionment and thus do 
not provide evidence of the Veteran's income at the relevant 
period in this appeal.  
In any event, at the BVA personal hearing, the appellant 
admitted that she was satisfied with the award in the amount 
of $900 per month (later reduced to $750 per month when her 
daughter, C, turned 18 years of age), because she was not 
supporting so many children during that time.  May 2007 BVA 
Personal Hearing Transcript at 8-9.  The Board finds that 
statement to be very significant in determining whether an 
increased amount is warranted in order to relieve financial 
hardship of the Veteran's minor children.    

During the course of this claim, the appellant has shown that 
she feels very strongly that because she had so many years of 
supporting the Veteran's children with little or no child 
support from him, and because he received a large, lump sum 
payment in September 1998 for a retroactive award of VA 
disability compensation benefits that related to a time when 
she was providing their sole support, he should have to pay 
more now.  She asks the Board to forget the rules and use 
logic to decide her claim.  Appellant's Letter Dated 
August 27, 2004.  

But in deciding appeals, the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the VA 
General Counsel.  38 C.F.R. § 19.7(a).  And while 
apportionments involve a balancing of equities, a special 
apportionment is based on relieving hardship experienced by a 
Veteran's dependents when the Veteran will not experience 
undue hardship by providing such an apportionment.  38 C.F.R. 
§ 3.451.  An apportionment award is intended as a tool to 
remedy existing financial hardship; it is not intended as a 
tool to remedy perceived unfairness in the past distribution 
of wealth between spouses.  The Board has no jurisdiction to 
address such matters.  

The appellant argues that apportionment rules as written are 
extremely unfair to a Veteran's dependents.  May 1999 Claim 
for Increased Apportionment (I know VA is responsible for 
discrimination against the spouses of vets).  If the 
appellant believes the law must be changed, her remedy lies 
with her representatives in Congress rather than with the 
Board, which is required to follow the existing law.    

In sum, the apportionment award as determined by the RO 
equals approximately 40 percent of the Veteran's benefits.  
The regulations do not permit the Board to apportion the 
Veteran's VA compensation benefits in such a way as to put 
the Veteran in financial jeopardy, especially at a time when 
his children are no longer in financial need.  Thus, an 
apportionment award greater than that awarded in the 
June 2003 statement of the case is not warranted here.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in a claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the apportionment was based on the financial 
reports filed by the Veteran and the appellant and the RO's 
letters indicating the amount of disability compensation 
payable to the Veteran for each month during the relevant 
period.  

The evidence in favor of the claim-the appellant's financial 
position, especially while unemployed, and the statements by 
her children and herself as to the unfairness of the Veteran 
getting a large award that was not shared with them-do not 
establish that the apportionment granted was insufficient to 
relieve the financial hardship of the Veteran's minor 
children.  Indeed, the Board finds the appellant's statement 
that she was satisfied with the increased apportionment to be 
very persuasive that the minor children were adequately 
provided for by the apportionment established by the RO.  As 
a result, the evidence against the claim exceeds that in 
favor so that there is no reasonable doubt to resolve.  

III.  Effective date for the original apportionment claim 

The appellant challenges the effective date assigned in the 
February 1999 decision with respect to her original claim for 
an apportionment.  Generally, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The regulations provide that the 
effective date on original claims for apportionment shall be 
in accordance with the facts found.  38 C.F.R. § 3.400(e).  

The appellant's initial claim for apportionment was received 
by the RO on October 1, 1998.  In a February 1999 decision, 
the RO granted an apportionment on behalf of the appellant 
and the Veteran's minor children and the award was made  
effective as of October 1, 1998, the date the claim was 
received.  

The record contains no credible evidence establishing that a 
date earlier than October 1, 1998, should be assigned to the 
initial apportionment award.  The appellant makes alternative 
arguments why she should have an earlier effective date for 
her initial apportionment award.  

First, she makes an equitable argument that it is unfair that 
the Veteran received a large retroactive award in 
September 1998 with additional benefits on her behalf and on 
behalf of their minor children, and her children never 
received the benefit of those additional benefits.  But the 
timing of the claim for apportionment lay within the 
appellant's control.  She could have filed a claim for an 
apportionment before she filed her October 1998 original 
claim.  

The appellant knew that the Veteran was receiving VA 
disability benefits.  Indeed, she participated in the 
Veteran's claim for an increased disability rating by filing 
statements on his behalf with the RO.  March 1996 Statement 
by Veteran's Wife.  She also stated that since he was 
incapable of overseeing that claim, she was the one who was 
responsible for submitting evidence sufficient to establish a 
100 percent disability rating.  Letter from Appellant Dated 
March 19, 1996, and Date-Stamped April 16, 1996 (appellant is 
writing this letter on behalf of her husband because his PTSD 
has progressed beyond the point where he can write in his own 
defense); Appellant's Statement Dated April 18, 1999 (from 
before his 1992 accident, every VA form was out by the 
appellant and signed by the Veteran); August 1999 Statement 
by Appellant (after filling out nearly every form that got 
him his disability benefits, the appellant has been given too 
little); September 2001 Notice of Disagreement (the appellant 
filed his disability claim for him, filled out his papers as 
well as her own; she has been fighting VA for his rights and 
now for her children's rights); August 2004 Statement by 
Appellant (the appellant filed the papers to fight the 
Veteran's VA claim for him, took care of him when was very 
sick and supported the kids on her own).  

And she has explained that she made a deliberate choice not 
to seek financial assistance from the Veteran while his PTSD 
disability was rated at 50 percent because she felt he could 
not afford to pay anything to them at that time.  In her 
August 2004 statement, she pointed out that as part of the 
divorce settlement, the Veteran was to report any increased 
benefit he received from VA.  She noted that it would have 
been wrong to seek an apportionment when she had already 
sought a division of that expected property.  But she 
explained that the Veteran received the retroactive benefit, 
failed to report it to the divorce court, and spent the money 
in three months.  The appellant argues that if the Veteran 
had reported the retroactive payment, the court would have 
ordered half of it paid to her and there would not be this 
conflict over an apportionment.  But she stated that when she 
learned that he had spent all the money, she went back to VA 
"and thus the 1998 claim" for an apportionment.  See also 
Statement by Appellant dated January 1996 and Date-Stamped in 
October 2000 (at 50 percent disability rating, the Veteran 
can not afford to pay child support); September 2001 Notice 
of Disagreement (when he was at 50 percent, she did not ask 
for any child support because he barely had enough money to 
live himself; but at 100 percent, it is an entirely different 
story); September 2001 Notice of Disagreement (because he was 
not at 100 percent, the appellant was not able to apply for 
an apportionment); July 2003 Substantive Appeal (appellant 
did not know for sure that the Veteran would not report the 
retroactive payment to the Santa Cruz court for division of 
property); June 2004 Statement by Appellant (she felt she 
could not file for an apportionment until the Veteran was 
declared 100 percent disabled); August 2004 Statement by 
Appellant (the appellant always helped the Veteran; she sent 
him money while VA had his claim on hold).  Since she was 
aware that she could have filed a claim for an apportionment 
of the Veteran's disability compensation on behalf of herself 
and her children, but chose not to do so until October 1998, 
she has not established any equitable reason why the 
effective date should be earlier than the date she filed her 
original claim.  

In the alternative, the appellant argues that earlier than 
October 1, 1998, she did file claims for an apportionment of 
the Veteran's VA disability compensation benefits.  She 
mentioned in the October 1998 original claim that she had 
tried several times to make VA aware that the Veteran was not 
paying child support and that she had previously sent a 
similar letter in April 1998 but had received no reply.  
October 1998 Original Claim for Apportionment.  In 
April 1999, she submitted to the RO a purported copy of an 
October 1997 letter requesting that money allotted to the 
Veteran's children be sent to her.  Appellant's Letter Dated 
October 3, 1997, Received by the RO April 1999.  That letter 
contained a post-script stating that other letters requesting 
an apportionment had been sent and that she had received no 
reply and she asked that VA not continue to ignore her 
requests.  At the October 2000 local hearing, she submitted a 
statement dated January 6, 1996, that provides that if the 
Veteran gets an increased rating, she wants the portion that 
belongs to her and the kids.  Appellant's Letter Dated 
January 6, 1996, Received by the RO on October 4,  2000.  At 
that hearing, she also submitted a VA Form 9 (substantive 
appeal) that was dated March 13, 1995, that included the 
statement that she wanted monies sent for the children to go 
directly to her.  VA Form 9 Dated March 14, 1995, Received by 
RO on October 4, 2000 (Veteran and appellant have been 
separated since 1992 and she wants any monies sent for the 
children to go directly to her.  She would like an 
apportionment of the VA disability money for the support of 
their children).  In September 2004, the appellant submitted 
a VA Form 21-4138 (Statement in Support of Claim) dated 
April 20, 1993, requesting an apportionment when her husband 
receives his disability payments.  VA Form 21-4138 Dated 
April 20, 1993 (appellant is requesting that VA send her an 
apportionment amount for the support of their four children 
when the Veteran received his disability).    

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  The Board finds that for many reasons, 
the appellant lacks credibility with respect to her theory 
that she filed apportionment claims prior to October 1998.  

First, as discussed above, the appellant has stated that she 
did not desire an apportionment before the Veteran's 
disability rating was increased to 100 percent and he spent 
the retroactive benefit.  See, e.g., August 2004 Statement by 
Appellant (if he had reported the VA increased benefit, there 
would not be an apportionment conflict now); June 2004 
Statement by Appellant (she could not file for an 
apportionment for their children until he was declared 
100 percent disabled); July 2003 Substantive Appeal 
(appellant did not know for sure that the Veteran would not 
report the retroactive payment to the Santa Cruz court for 
division of property).  Her theory that before October 1998 
she had been repeatedly seeking an apportionment is 
inconsistent with those statements.   

Second, the Veteran's claims folder contains no mention of an 
apportionment earlier than October 1998.  Specifically, 
although the appellant asserts that specific  documents were 
sent to the RO, the claims folder does not contain any of the 
following documents purportedly filed before October 1998:  a 
March 1995 VA Form 9; a January 1996 letter; an October 1997 
letter; an April 1998 letter; or an April 1993 Statement in 
Support of Claim.  
There is a presumption of regularity that attaches to the 
actions of public officials.  See INS v. Miranda, 459 U.S. 
14, 18 (1982).  That presumption of regularity has long 
applied to all manner of VA processes and procedures.  Butler 
v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
(presumption of regularity applies to procedures of VA); YT 
v. Brown, 9 Vet. App. 195 (1996) (in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
VA's administrative process).  Mail received at the RO is 
date-stamped with the date received and placed in the 
relevant Veteran's claims folder.  The five documents from 
the appellant mailed at five different times were not placed 
in the Veteran's claims folder.  Given the presumption of 
regularity, the absence of those documents in the claims 
folder means that they were not sent to the RO before 
October 1998. 

The presumption of regularity may be rebutted by submitting 
clear evidence to the effect that VA administrative practices 
are not regular or that they were not followed in the 
particular instance; in such a case, the burden then shifts 
to VA to establish that the procedures was followed.  Davis 
v. Brown, 7 Vet. App. 298, 300 (1994) (when VA admitted the 
decision was not mailed to the veteran's representative, the 
presumption of regularity was rebutted); Ashley, 2 Vet. App. 
at 310-311 (when veteran submitted several letters that, 
contrary to the purported regular practice, were clearly not 
sent to the veteran's representative, he successfully 
rebutted the presumption of regularity).  No such clear 
evidence has been submitted. 

It is true that with the exception of the April 1998 letter, 
the appellant has produced copies of the various documents 
she claims were mailed to the RO prior to October 1998.  But 
not one of these documents is date-stamped as received by the 
RO.  She submitted no proof of mailing.  Her word, alone, 
that these documents were sent to VA is not sufficient to 
overcome the presumption of regularity.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (the mere statement of a Veteran 
of "non-receipt" of a mailing by the RO, by itself, does 
not constitute clear evidence needed to rebut the presumption 
of regularity).  

In any event, there is other evidence that the documents were 
not sent when the appellant claims they were.  In 
September 2004, the appellant submitted several documents to 
support her appeal.  One of these documents, a VA 
Form 21-4138 (Statement in Support of Claim), purports to be 
an April 20, 1993, statement requesting an apportionment.  
But the printed form shows in the lower left corner that the 
form was revised by VA in April 1994, making it impossible 
for the appellant to have created that document one year 
before the form was revised.    

Another document, a VA Form 9 (Appeal to the Board of 
Appeals), is dated March 14, 1995, and states that VA had 
found the Veteran to be 50 percent disabled for PTSD and that 
she wanted any monies for the children to go to her and she 
demands a hearing on the apportionment issue.  But the rating 
decision that granted the Veteran's claim for service 
connection for PTSD and assigned a 50 percent disability 
rating was not issued until October 1995, seven months after 
the date she claims she sent that document to VA.  

And other inconsistencies in the documents call into question 
their authenticity as well.  For example, after she filed the 
original October 1998 claim for apportionment, she submitted 
a letter dated October 1997, which is almost identical to the 
claim, including the statement about how long she and the 
Veteran had been separated.  Compare Letter Dated 
October 1997 from Appellant with October 1998 Original Claim 
for Apportionment.  

The Board finds that the VA Form 21-4138 dated in April 1993 
and the VA Form 9 dated in March 1995 to be false documents 
created after the fact by the appellant in an apparent ploy 
to establish an earlier effective date.  The fact that such 
false documents were submitted to support the claim undercuts 
the credibility of the appellant's other statements about 
claims filed earlier than October 1998.  Caluza v. Brown, 7 
Vet. App. at 511-12 (credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, bad 
character, self-interest, and desire for monetary gain).  
There are some statements in the record that imply that the 
appellant might have mistakenly believed that an 
apportionment is available only with respect to a disability 
assigned a 100 percent rating, so that she was not aware she 
could seek an apportionment before the September 1998 
decision that assigned a 100 percent rating to the Veteran's 
PTSD disability.  But the Board finds her August 2004 
statement that she did not seek an apportionment because she 
expected to receive half of any retroactive benefits in her 
divorce settlement to be more credible.  

In sum, there is no credible evidence that a claim for 
apportionment was filed prior to October 1, 1998, or that any 
effective date earlier than that is appropriate.  Since that 
was the effective date assigned to the original 
apportionment, no earlier effective date is warranted on this 
record.  And the doctrine of reasonable doubt does not alter 
that conclusion because once the Board assessed the 
credibility of the evidence, the preponderance of the 
evidence was against the claim.  38 U.S.C.A. §§ 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

IV.  Effective date of the claim for an increased 
apportionment

The appellant challenges the effective date assigned with 
respect to her claim for an increased apportionment.  
Generally, the effective date of an award based on a claim 
for an increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date with respect to apportionment 
claims other than original claims, is from the first day of 
the month following the month in which the claim is received.  
38 C.F.R. § 3.400(e).  

The appellant's claim for an increased apportionment was 
received by the RO in May 1999.  That claim was initially 
denied, but in the June 2003 statement of the case, the RO 
granted an increased apportionment, effective June 1, 1999, 
which is the first day of the month following the month in 
which the claim was received.  That effective date was 
properly assigned pursuant to 38 C.F.R. § 3.400(e).  

The evidence does not establish any date earlier than June 1, 
1999, as the effective date for the increased apportionment.  
The appellant argues that the increase should have at least 
been effective as of October 1, 1998, when the original claim 
for an apportionment had been filed.  When a party timely 
files a notice of disagreement, but the appeal is not 
adjudicated, so that there is no final decision in the case, 
a decision on a later claim for the same benefit can have an 
effective date as early as the filing date of the claim that 
has not yet had a final decision entered. See McGrath v. 
Gober, 14 Vet. App. 22, 35 (2000) (a pending and 
unadjudicated claim remains pending for the purposes of 
assignment of an effective date for that disability).  But 
there is no earlier unadjudicated claim here.  

The appellant's original claim for an apportionment was 
received by the RO on October 1, 1998.  After the RO granted 
the apportionment and the decision was mailed to the 
appellant on February 4, 1999, she had 60 days to file a 
notice of disagreement with the RO's decision.  The RO did 
not receive a notice of disagreement within the 60 days after 
the decision had been mailed to her and the February 1999 
decision became final.  38 C.F.R. § 20.501 (in a 
simultaneously contested claim, the notice of disagreement 
must be filed within 60 days from the date of mailing of the 
notification of the determination; otherwise, that 
determination will become final).  

In July 2003, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) that purports to be a copy of 
a notice of disagreement with respect to the amount of the 
original apportionment award.  The original of that document 
is not in the Veteran's claims folder.  As discussed in 
section III, above, the presumption of regularity with 
respect to the receipt of documents applies here.  The fact 
that the document was not in the claims folder, in the 
absence of clear evidence to the contrary, establishes that 
it was not sent to the RO.  
The copy submitted by the appellant does not bear a date-
stamp by the RO.  Moreover, the date on the document-that 
is, February 24, 1998-is approximately one year before the 
challenged February 1999 decision that granted the original 
apportionment claim.  Just as documents to support an earlier 
effective date for the original claim lacked credibility on 
their face, the Board finds that this purported notice of 
disagreement was never timely filed with VA.  Caluza v. 
Brown, 7 Vet. App. at 511-12 (credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, and 
desire for monetary gain).  

On October 21, 1999, more than six months after the 
February 1999 decision had been mailed to the appellant, the 
RO received a document purporting to be the appellant's 
notice of disagreement with the February 1999 decision.  
Since that document was not filed within the 60 day period 
established for filing a notice of disagreement in a 
contested claim, the February 1999 decision had become final.  
With no unadjudicated claim whose filing date could provide 
an earlier effective date for the increased apportionment, an 
effective date prior to June 1, 1999, for the increased 
apportionment award is not warranted.  And with no credible 
evidence in favor of the claim, there is no reasonable doubt 
to resolve on this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

An apportionment in an amount greater than $900 per month 
prior to October 24, 2002, and in an amount greater than $750 
from that date is denied.    

An effective date earlier than October 1, 1998, for the 
initial apportionment of the Veteran's disability 
compensation on behalf of his minor children and the 
appellant is denied. 



An effective date earlier than June 1, 1999, for an increased 
special apportionment of the Veteran's disability 
compensation on behalf of his minor children is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


